Citation Nr: 0505979	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  96-31 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a disorder of the 
thoracic and lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied entitlement to service 
connection for residuals of a back injury. 

In January 1998 the Board remanded the case to the RO for 
further development and adjudicative action.  

The case was returned to the Board, and in April 2004, the 
Board requested an opinion from an Independent Medical Expert 
(IME).  

In February 2005 the Board referred the January 2005 IME 
opinion to the veteran and his representative for review and 
response.  In February 2005 the representative presented 
additional argument.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes a permanent increase in severity of a preexisting 
disability of the thoracic and lumbar spine cannot 
satisfactorily be dissociated from injury sustained in active 
service.


CONCLUSION OF LAW

A preexisting disorder of the thoracic and lumbar spine was 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1132, 1153, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 4.3 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran provided a history of recurrent back pain on the 
medical examination for entrance in military service.  The 
examining physician elaborated that he had occasional back 
strain in 1966.  There was also a reference to 
hospitalization after an automobile accident in 1966.  The 
spine was reported as normal on the clinical evaluation, and 
there was no reference to any back disorder in the summary of 
defects and diagnoses.

In December 1968 the veteran was seen for back pain off and 
on since an auto wreck and the pain was in the cervical and 
thoracic spine.  Follow-up in January 1969 noted examination 
within normal limits.  X-ray showed slight dorsal scoliosis 
and wedging of two mid-dorsal vertebral bodies that was felt 
to be secondary to either old trauma or development and 
doubted as related to a recent injury. He had treatment with 
hot packs and cervical traction. 

The July 1969 examination noted no weakness or limitation of 
motion of the lower spine.  The history included recurrent 
back pain.  The examination report referred to a consultation 
report wherein it was noted he had a history of low back pain 
aggravated by tension.  He flexed to the floor and extended 
without trouble.  Lateral bending and reflexes were noted.  
The impression was low back pain without disability.  
Clinical record entries in August 1970 refer to chronic low 
back pain and full range of motion and no specific physical 
examination findings.  He was given Darvon.  The separation 
examination in April 1972 showed a normal spine on the 
clinical evaluation and there was no medical history of 
recurrent back pain.  

In July 1995, VA received the veteran's initial claim for 
service connection for a back injury in 1970.  His parent's 
recalled that after he returned from military service he 
could not lift to any extent and was in pain.  Another 
acquaintance also recalled his problem with back pain after 
military service.  The veteran supplemented the record with 
hearing testimony.

MKF (initials), D.C., reported treating the veteran since 
1983 and provided a record of thoracic and lumbar spine 
treatment from 1985 to 1989.  Dr. MKF also reported that her 
father had treated the veteran for low back pain and thoracic 
sprain shortly after his separation from service, and that 
his records were destroyed seven years after his death in 
1983.  RES, D.C., reported treating the veteran since 1993 
for a chronic condition of the thoracic and lumbar spine and 
provided records that refer to cervico-thoracic syndrome and 
lumbar syndrome. 

The report of the November 1995 VA examination shows the 
veteran recalled having developed discomfort in the lower 
back during military service and had primarily chiropractic 
treatment thereafter.  He described the current discomfort as 
variable in the lower dorsal and lumbosacral area.  The 
examiner stated the claims file was reviewed and commented 
that the radiology disclosed changes in the spine were 
somewhat more than would be anticipated in a person the 
veteran's age.  However the examiner felt it was difficult to 
associate these changes with the period of military service, 
as there were no specific injuries recalled during that 
period with a gradual onset of symptoms.  The examiner stated 
it was difficult to associate the veteran's problems with any 
unusual activities in the military service.  The examiner 
stated that all of his problems were associated with 
degenerative change.  

The February 1999 orthopedic examination for VA noted the 
veteran did not report any back strains, stresses or injuries 
since military service and that all medical records were 
reviewed.  The examiner noted his complaint of generalized 
discomfort from the mid-thoracic to the lumbosacral area.  
The examiner reported being unable to find any objective 
orthopedic findings to justify any of his symptoms.  

In a February 2000 addendum, the examiner noted the opinion 
offered in November 1995, and found it hard to associate the 
present arthritic changes of the thoracic spine with any type 
of work the veteran was doing in the military.  The examiner 
noted there was absolutely no medical record in the file to 
clarify the status of the thoracic spine between 1968 and 
1972.  




Further, the examiner stated that arthritic changes could 
develop as a result of aging and in the absence of a past 
history of accident or medical records to support the claim, 
concluded the present condition was due to aging and not 
service connected.

NLL, MD, wrote in June 2000 that the diagnosis for the 
veteran was lumbosacral and thoracic spine degenerative joint 
disease and lumbosacral radiculitis that were accelerated by 
the extremely heavy lifting he performed in the summer of 
1970 during military service.  

The physician stated that this conclusion was based upon a 
normal X-ray in 1969, onset of back pain requiring Darvon 
after heaving lifting at that time, and knowledge about the 
natural history of lumbosacral degenerative joint disease.  
Clinical records were received showing the impression of 
lumbosacral degenerative joint disease that may have been and 
most probably accelerated by unusual stress and strain.  

A July 2001 orthopedic examination for VA included review of 
the claims file.  The examiner noted the various medical 
opinions and lay evidence regarding the nature of injury the 
veteran sustained in a motor vehicle accident before entering 
military service, recollections of his back complaints after 
service, and duties in military service.  The examiner's 
diagnoses were thoracic and lumbar spondylosis, and no 
evidence of radiculitis or radiculopathy.  

The examiner concluded the case was somewhat difficult to 
evaluate in view of the veteran's recollections that were not 
fully supported by outside records, conflicting data in the 
service records, although the examiner noted there were not 
significant back complaints at entry.  

The examiner felt the veteran's main problem was degenerative 
joint disease that was present in virtually every individual 
at age 50 in the thoracic and lumbar area, and that his X-
rays would be considered significantly abnormal for age.  
Neither the scoliosis nor vertebral wedging were felt to be 
significant in any way.  

The examiner stated there was a dilemma regarding service 
connection, as the actual medical records from treating 
physicians did not support it.  However, various after-the-
fact recollections did provide some support band the veteran 
was felt to present a reasonably cogent case for service 
connection, but not supported by contemporaneous medical 
records for a quite common condition of degenerative changes.  

In January 2001, Dr. NLL responded to this opinion by noting 
the record did support service connection since the veteran 
never sought chiropractic care until after military service, 
and that there was no evidence of low back problems from the 
preservice motor vehicle accident.  In May 2002 Dr. NLL 
reported the veteran did provide medical records.  Submitted 
with this letter was the veteran's statement that he did 
provide X-rays taken in service and in 1995, the November 
2002 examination, several letters from Dr. MKF and letters 
from other physicians and a lay statement from a military 
supervisor.  

A VA examiner in September 2002 also reviewed the claims file 
and also noted the veteran reported two automobile accidents 
with minor injuries on both occasions.  
The pertinent diagnoses were chronic low back pain syndrome 
and lumbosacral osteoarthritis and thoracic spondylosis.  The 
examiner commented that the veteran appeared to suffer from a 
lumbosacral strain in military service with occasional flare-
up since that time.  The examiner felt the accident described 
may have contributed to some of the pains the veteran 
described and that the back pain might have subsided long ago 
if he did not have the underlying polyneuropathy that was 
felt to be related to alcohol use.  The examiner also felt 
this was misinterpreted as radiculitis or radiculopathy.

A February 2003 neurology evaluation shows the impression was 
chronic back pain most likely due to disc disease and no 
evidence of any neuropathy or radiculopathy, but it could not 
be ruled out.  The examiner stated that from the record 
review it appeared the veteran started to have the pain when 
he was working in the military with heavy lifting and slowly 
progressive with off and on exacerbations.

In April 2003, AH, MD, provided an evaluation of the 
veteran's case that included a review of service medical 
records and pointed out apparent interpretive discrepancies 
in the record.  The examiner opined that the current problem 
could be associated with military service in light of 
scientific analysis, even if an apportionment were made to 
preexisting back pain.  In disagreeing with the conclusion in 
the July 2001 evaluation, Dr. AH opined that the record from 
treating physicians provided a strong probability supporting 
service connection.  Dr. AH opined that degenerative disc 
disease of the cervicothoracic and lumbosacral spine was 
service-connected. 

The IME reviewed this record and concluded that the veteran 
had moderate degenerative arthritis of the thoracic and 
lumbar spine with recurrent lumbar strain.  The IME opined 
that he had a mild preexisting back condition related to an 
automobile accident and developmental findings and that the 
aging process, strenuous work in the military and noted 
findings all contributed to some degree to his current 
condition.  The IME felt that it was impossible to determine 
the contribution of each factor and that it was as likely as 
not that the veteran's military service worsened the natural 
progress of preservice thoracic and lumbar disabilities.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).



The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease such as osteoarthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2004).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2004).


The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.
The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  

Consequently with notation or discovery during service of 
such residual conditions (scars; fibrosis of the lungs; 
atrophies following disease of the central or peripheral 
nervous system; healed fractures; absent, displaced or 
resected parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  

Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish preservice existence thereof.  Conditions of an 
infectious nature are to be considered with regard to the 
circumstances of the infection and if manifested in less than 
the respective incubation periods after reporting for duty, 
they will be held to have preexisted service.  38 C.F.R. 
§ 3.303(c) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2004).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b) 
(2004).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).  

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

If the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration 
in determining whether the presumption of soundness has been 
rebutted.  

First, VA must show by clear and unmistakable evidence that 
the disease or injury existed prior to service.  Second, VA 
must show by clear and unmistakable evidence that the pre-
existing disease or injury was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).


VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  The record shows there has been 
substantial development completed in this case and that the 
record permits the Board to find in the veteran's favor on 
the question of service connection.  Thus as the current 
record is sufficient to resolve the matter at hand, there is 
no need for any further discussion of the extent of VCAA 
notice and compliance.  




Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
degenerative joint disease of the thoracic and lumbar spine, 
often referred to as spondylosis in the record.  He does 
satisfy the other two requirements for prevailing on a claim 
for service connection.  Second, he has a well-documented 
record of medical treatment during service, with subjective 
manifestations being reported.  

Finally, the veteran does satisfy the third requirement that 
there be competent medical opinion linking the disability at 
issue to active service.  The IME opinion, which is supported 
in its basic conclusion by earlier private and VA 
examination, clearly stated that the veteran had a 
preexisting disability of the thoracic and lumbar spine that 
was aggravated in service.  The opinion rather clearly 
inferred that the veteran's course as reflected in the record 
was typical of the disease.

The veteran is a layperson who has expressed an opinion 
relating his current thoracic and lumbar spine disability to 
active service on the basis of aggravation.  He is not 
competent to address causation or etiology of this disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent IME medical opinion of 
record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The fact that the 
Board sought the IME opinion was recognition of the medical 
complexity in the case.

The issue for appellate review is straightforward.  The 
veteran does have the disability at issue and there is 
sufficient evidence that disorder preexisted service as the 
IME confirmed, and as earlier examiners reported based upon 
the extant medical record.  There is also a record of back 
pain complaints after service as documented in lay 
recollections and medical reports from Dr. MKF.  The VA 
examiners in 1995 and 1999 expressed equivocal opinions 
against the claim.  

Even the VA examiner in 2001 conceded he veteran had 
presented a cogent case for service connection.  However, Dr. 
NLL in support of the veteran felt the military circumstances 
reflected in the record accelerated lumbosacral and thoracic 
degenerative disease as the evidence showed he sought care 
after military service.  


Moreover, the VA examiner in 2002 felt the veteran appeared 
to suffer from lumbosacral strain in service with occasional 
flare-ups since that time.  A private neurologist in 2002 
also advanced the theory of a progressive chronic back pain 
since military service.  

Thereafter the IME, a competent medical professional, 
reviewed this record and has expressed the opinion that the 
veteran had preservice thoracic and lumbar spine disability 
that was as likely as not aggravated by his period of active 
service.  In other words, the veteran's current disability, 
which does manifest demonstrable limitation of motion, cannot 
be dissociated from his period of active service on the 
theory of aggravation as it is interpreted in the regulations 
and recent case law as well as the precedent opinion of the 
VA General Counsel.  

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds that the record supports a grant of entitlement to 
service connection for disability of the thoracic and lumbar 
spine on the basis of aggravation.  38 U.S.C.A. §§ 1110, 
1111, 1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2004).

The veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, and the Board has 
acknowledged the opinions against service connection.  
However, there is no medical opinion submitted to refute the 
conclusions of the IME, or to reasonably question the medical 
basis for the conclusion, especially in light of other 
supporting opinions that for the most part were made after 
reviewing pertinent records.  

The IME opinion is deemed highly probative as it was rendered 
after a careful review of the record by a specialist in 
orthopedic surgery and contained a well-reasoned rationale 
supporting service connection based on aggravation.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a disability of the 
thoracic and lumbar spine is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


